Citation Nr: 1519569	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as a sleep disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  He earned a Combat Infantry Badge, among other awards, during his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 (sleep disorder and TDIU), September 2011 (heart), and December 2011 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims are now properly before the New Orleans, Louisiana RO.

The Board notes that the Veteran was denied entitlement to service connection for a sleep disorder, CAD and an asthma disorder in a July 2004 rating decision.  In the March 2009 rating decision on appeal, the Veteran was denied service connection for a sleep disorder and PTSD, and denied entitlement to TDIU.  In March 2009, the Veteran submitted a notice of disagreement for the denial of entitlement to a sleep disorder, PTSD and TDIU.  In December 2011, the Veteran was provided a Statement of the Case for his sleep disorder and TDIU claims.  In September 2011 rating decision, he was granted entitlement to CAD with an initial 10 percent rating.  In a December 2011 rating decision, his claim for PTSD was granted, with an initial 30 percent rating assigned.  In January 2012, the Veteran submitted a notice of disagreement with his CAD rating.  In January 2012, the Veteran submitted a substantive appeal VA Form 9, which addressed his wish for an increased rating for CAD, an increased rating for PTSD, and entitlement to TDIU.  This Form 9 is taken as a notice of disagreement with his initial PTSD rating.  The Veteran specifically did not substantively appeal his sleep disorder claim.  He resubmitted the Form 9 in April 2014.  In November 2014, the Veteran was provided a Supplemental Statement of the Case (SSOC) addressing service connection for a sleep disorder, TDIU and increased ratings for PTSD and CAD.  He had a Board hearing which addressed all four issues in February 2015.  The Veteran did not receive a Statement of the Case (SOC) regarding his claims for increased ratings for PTSD and CAD, and therefore did not submit a substantive appeal for these issues.  Additionally, he purposefully did not submit a substantive appeal for his sleep disorder claim.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  However, the filing of a timely Substantive Appeal is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a Substantive Appeal.  Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Here, as all four issues were addressed in the November 2014 SSOC, and during testimony at the February 2015 Board hearing, the Board waives the issue of a timely substantive appeal regarding the issues of service connection for a sleep disorder, and increased ratings for PTSD and CAD.

The Veteran appeared and testified at a personal hearing in February 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to a separate compensable rating for nocturia and urinary frequency as manifestations of his service-connected diabetes mellitus has been raised by the record, and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.  

The issue(s) of entitlement to increased ratings for PTSD and CAD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a medical diagnosis of obstructive sleep apnea.

2.  The Veteran's symptoms of sleep disturbance and nightmares are currently addressed in the rating for his PTSD. 


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea, claimed as a sleep disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) implemented regulations and impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award. 

In this case, the agency of original jurisdiction issued the Veteran a notice letters in June and October 2008.  The letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The claims file contains the Veteran's available service treatment records, post-service treatment records, and the Veteran's own statements in support of his claim.  The record does not contain Social Security Administration Disability records, which the Veteran has indicated exist.  Additionally, no examination or nexus opinion is required regarding the claim for service connection of obstructive sleep apnea.  The Board is not remanding this service connection claim to obtain the SSD records or a VA examination opinion, as the weight of the evidence demonstrates that there is no current diagnosis of an obstructive sleep apnea or other sleep disorder not otherwise addressed by his already service-connected psychiatric disorder and no related injury, disease, or event during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board is separately granting entitlement to nocturia, as secondary to diabetes mellitus. 

The Veteran was afforded a VA examination responsive to the claim for service connection of PTSD in June 2009 and October 2014.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. 

The Board also observes that the undersigned VLJ, at the Veteran's February 2015 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  The VLJ addressed the symptoms the Veteran sought service connection for, and was informed by the Veteran that he was never diagnosed with obstructive sleep apnea.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's sleep disorder claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran initially claimed service connection for a sleep disorder, due to his diabetes mellitus.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim of a claim of entitlement to service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran is service-connected for PTSD.  A symptom attributed to the Veteran's PTSD, and part of the criteria for his current 30 percent rating for PTSD, are sleep disturbance and nightmares.  If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout psychiatric treatment records the Veteran has reported sleep disturbance.  On his initial PTSD examination in June 2009, when asked about his psychiatric symptoms, the Veteran reported "sleep disorder, I don't sleep very well.  Every night, I think it's pretty severe.  I think that's about it."  He reported difficulty falling and staying asleep.  In February 2010, the Veteran stated he had "poor sleep" and he endorsed nightmares.  

In the December 2011 rating decision, the RO noted that the Veteran was granted entitlement to service connection for PTSD, and his 30 percent rating included consideration of sleep impairment with initial, middle and terminal insomnia.  

A review of the VA and private treatment records in the virtual file does not reveal a diagnosis of a separate sleep disorder, to include obstructive sleep apnea.

During his February 2015 Board hearing, the Veteran stated he was diagnosed with obstructive sleep apnea in 1971 when he returned form service.  He stated that this was treated with "sleeping pills" provided by the VA.  He additionally testified that he was given medication for his sleep disorder while he was hospitalized for treatment for his PTSD.  He stated he was never given a sleep study.  When asked to describe his sleep impairment, the Veteran reported that he believed his combat experience in Vietnam, and his flashbacks cause his sleep disorder.  At this point during the hearing, the VLJ and the Veteran's representative discussed the symptoms of obstructive sleep apnea with the Veteran.  He stated that did not have trouble breathing at night/during sleep.  He also noted that treatment care providers have previously attributed his sleep disorder to, and treated it as a part of, his PTSD.  

There is no competent evidence of a current disability of obstructive sleep apnea.  There is additionally no competent evidence of a current sleep disorder disability which is separate and distinct from his sleep disturbance attributed to his PTSD. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay statements may serve to support a claim of a claim of entitlement to service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).   Here, the sleep disturbance is lay-observable.  However, the cause of the sleep disturbance requires medical expertise.  The Veteran has related that treatment providers have attributed his sleep disturbance to his psychiatric disorder.   Additionally, according to his testimony, the Veteran did not mean to submit a claim for obstructive sleep apnea, as he was unaware of the symptoms of that disorder.  When asked if he had symptoms of that disorder, he stated that he did not, and that he had never been diagnosed with obstructive sleep apnea, or undergone a sleep study.

As the preponderance of the evidence establishes that the Veteran does not have obstructive sleep apnea or sleep disturbance other than his sleep disturbance symptoms attributed to his psychiatric disorder, there is no doubt to be resolved.  Service connection for a separate sleep disorder is not warranted.

In closing, the Board also notes a May 2008 wherein the Veteran reported that because of his diabetes, he had to get up several times during the night to go urinate.  In light of this statement, the issue of entitlement to a separate compensable rating for nocturia and urinary frequency as manifestations of his service-connected diabetes mellitus has been referred to the AOJ for consideration.


ORDER

Service connection for obstructive sleep apnea, claimed as a sleep disorder, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During his October 2014 VA examinations, the Veteran reported that he was supporting himself with SSA disability benefits.  He did not indicate for which disabilities he was receiving SSA disability benefits; as such, his PTSD and CAD increased rating claims will be remanded, along with his claim for TDIU.  The SSA records are not currently contained in the virtual record.  As such, on remand, SSA records should be obtained. 

The October 2014 VA examinations included opinions regarding the Veteran's employability.  His cardiac, diabetic, neurologic, joint, and lumbar examinations were performed in October 2014.  His psychiatric examination was performed in September 2014.  The October 2014 examiner addressed each disability's individual effect on the Veteran's employability.  He also found that the combination of the Veteran's cardiac, diabetic, neurologic, joint and lumbar disabilities rendered him unable to perform heavy impact employment, but that he was capable of low impact and desk-job occupations.  

The September 2014 psychiatric examiner noted that the Veteran's PTSD did not affect his ability to complete physical versus sedentary tasks.  Additionally, his PTSD symptoms themselves would not prevent him from working in "most occupational settings but would likely contribute to occasional decrease in reliability and ability to complete normal occupational tasks due to such symptoms as easy startle response, fatigue from lack of sleep, and distraction due to intrusions."  The examiner noted that the Veteran took medical retirement from his last employment due to "various physical problems including chronic pain, diabetes, and hypertension."

The Board finds that the RO failed to obtain the requested opinion.  Specifically, no examiner offered an opinion as to whether the impairments and degree of functional loss resulting from service-connected disabilities, in the aggregate.  Instead, the examiners instead only discussed and proffered opinions on the impact of each disability singularly, without detailed rationales.  The examiners also did not suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background. 

The RO should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2.  Obtain ongoing VA records.

3.  Thereafter, provide the claims file to an appropriate medical professional who is qualified to offer a single opinion regarding whether the degree of functional impairment resulting from his disabilities.  

The examiner should review the claims file and then offer an opinion as to the functional impairments caused by the Veteran's service-connected disabilities with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  To the extent possible, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current limitations, skill set, and educational background.

In rendering the opinion, the examiner should address any relevant findings from previous VA examinations regarding the impact of the Veteran's service-connected disabilities on his ability to work.

All opinions expressed should be accompanied by a supporting rationale.

4.  After the development has been completed, adjudicate the claims remaining on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


